2022 IL App (1st) 201107
                                                                            FIRST DISTRICT
                                                                            FOURTH DIVISION
                                                                            August 31, 2022

                              Nos. 1-20-1107 & 1-21-0753 (cons.)



In re COMMITMENT OF JOHNNY BUTLER                  ) Appeal from the
                                                   ) Circuit Court of
(The People of the State of Illinois,              ) Cook County
                                                   )
               Petitioner-Appellee,                )
                                                   ) No. 08 CR 80007
v.                                                 )
                                                   )
Johnny Butler,                                     ) Honorable
                                                   ) Michael R. Clancy,
               Respondent-Appellant).              ) Judge Presiding.
____________________________________________________________________________

       PRESIDING JUSTICE REYES delivered the judgment of the court, with opinion.
       Justices Lampkin and Rochford concurred in the judgment and opinion.

                                           OPINION

¶1     Respondent Johnny Butler has been committed to institutional care as a sexually violent

person (SVP) pursuant to the Sexually Violent Persons Commitment Act (Act) (725 ILCS 207/1

et seq. (West 2020)) since 2008. He is currently 68 years old. In these consolidated appeals,

respondent challenges orders entered by the circuit court of Cook County in 2020 and 2021

(a) denying his motion to appoint psychologist Dr. Brian Abbott as his expert and (b) finding no

probable cause to believe that respondent is no longer an SVP. For the following reasons,

we affirm.

¶2                                    BACKGROUND

¶3                          Petition for SVP Commitment and Trial

¶4     Shortly before respondent’s scheduled release from prison in 2008, the State filed a
1-20-1107 & 1-21-0753 (cons.)


petition for commitment under the Act. According to the petition, respondent was convicted of

attempted rape in 1976 and sentenced to a prison term of 5 to 15 years. In 1981, he was

sentenced to a prison term of 22 years following his convictions for rape and deviate sexual

assault. Respondent was convicted of attempted criminal sexual assault and aggravated

kidnapping in 1998 and sentenced to another 22-year term of imprisonment.

¶5     The petition stated that clinical psychologist Dr. Ray Quackenbush had evaluated

respondent in May 2008 and diagnosed him with (a) paraphilia not otherwise specified,

nonconsenting persons and (b) personality disorder not otherwise specified, with antisocial

features. The State alleged that respondent was dangerous to others, as he suffered from mental

disorders that made it substantially probable that he would engage in acts of sexual violence. The

State requested that the circuit court find respondent to be an SVP and commit him to the Illinois

Department of Human Services (DHS) for control, care, and treatment pursuant to section 40 of

the Act (725 ILCS 207/40 (West 2008)). In July 2008, Dr. Quackenbush testified at a probable

cause hearing; the circuit court made a finding of probable cause following the hearing.

¶6     During a jury trial in 2011, the State called Dr. David Suire, a DHS psychologist. After

reviewing documentation regarding respondent, e.g., police, prison, and treatment records,

Dr. Suire conducted a clinical interview and a supplemental examination with respondent.

¶7     Dr. Suire testified regarding respondent’s sex-related offenses that resulted in prison

sentences. At age 22, respondent grabbed a woman on the University of Illinois Chicago (UIC)

campus, cursed at her, threatened to rape her if she did not give him her money, and struck her in

the head and the face. At some point, respondent ran away; the victim subsequently identified

him as her attacker. At age 27, respondent grabbed another woman on the UIC campus and




                                                2
1-20-1107 & 1-21-0753 (cons.)


forced her into a restroom with a knife. 1 After repeatedly raping her and forcing her to perform

oral sex, he rifled through her purse. Respondent then told the victim “one more for the road”

and vaginally raped her two more times. At age 45, he forced a woman from the street into a

stairwell, removed her pants, and struck her in the head with a brick; respondent fled when an

unidentified individual approached them.

¶8      Dr. Suire also testified regarding other violent and nonviolent offenses committed by

respondent. Respondent reported that he commenced “gangbanging” at the age of 7 or 8. By the

time he was 17 years old, he had been arrested for armed robbery. Dr. Suire characterized

respondent as “kind of a career criminal” and noted that respondent had “spent most of his life

committing criminal acts or serving time for criminal acts.” During his terms of incarceration,

respondent had both major and minor violations, including his possession of medication that did

not belong to him. Respondent also had been involved in several fights in the DHS facility,

which Dr. Suire opined was “a little atypical,” particularly given his age.

¶9      Dr. Suire testified that respondent significantly minimized the severity of his actions, e.g.,

claiming the victim was not hurt or that their sexual activity was consensual. Dr. Suire diagnosed

respondent with four mental disorders that affected his emotional or volitional capacity,

predisposing him to commit future acts of sexual violence: paraphilia not otherwise specified—

sexually attracted to nonconsenting females, alcohol dependence, cocaine dependence, and

antisocial personality disorder. Dr. Suire also employed multiple actuarial tools used to assess

sex crime recidivism, each of which categorized respondent as high risk. According to Dr. Suire,

respondent had certain additional risk factors, including hostility, deviant sexual arousal, and an




        1
         Dr. Suire testified that respondent had attempted to push another woman into a restroom at UIC
eight days earlier.
                                                   3
1-20-1107 & 1-21-0753 (cons.)


“attitude of tolerance of sexual crimes.”

¶ 10    As to protective factors that might lower the risk of reoffending, Dr. Suire examined

respondent’s treatment progress, his age, and his medical condition. Although respondent had

engaged in some sex offender treatment during his terms of incarceration, Dr. Suire noted that he

continued to offend after such treatment. Dr. Suire also testified that age generally is a protective

factor, i.e., the older an individual is, the less likely he is to commit another sex offense.

According to Dr. Suire, the actuarial tools he had employed adequately accounted for

respondent’s age. While an offender’s medical condition, e.g., paralysis, could impair his ability

to reoffend, Dr. Suire testified that respondent was in good health and had committed a sexual

offense at age 45. Dr. Suire ultimately opined that respondent satisfied the criteria to be an SVP.

¶ 11    The State next called Dr. Jessica Ransom, a clinical psychologist who performed

comprehensive evaluations under the Act for the Illinois Department of Corrections. She had

conducted an evaluation of respondent to determine whether he satisfied the criteria of the Act.

Dr. Ransom reviewed respondent’s records, but he indicated his unwillingness to be interviewed.

¶ 12    Based on a review of his criminal history and other records, Dr. Ransom testified that

respondent had a “clear sexually deviant arousal pattern,” i.e., he repeatedly went to the same

location, identified women who were walking alone, and threatened or engaged in violent

behavior. Dr. Ransom diagnosed respondent with paraphilia not otherwise specified—

nonconsenting females, alcohol abuse, and personality disorder not otherwise specified with

antisocial features. She used actuarial tools to assess respondent’s risk of reoffending; his scores

placed him in the high-risk category. Dr. Ransom opined that respondent’s age (in his fifties at

the time) was not a protective factor, given that he committed a sexual offense in his mid-forties

and that his medical history did not suggest any condition which would prevent him from


                                                   4
1-20-1107 & 1-21-0753 (cons.)


reoffending. Dr. Ransom concluded that respondent met the criteria to be an SVP under the Act.

¶ 13   The jury returned a verdict finding respondent to be an SVP, and the circuit court entered

judgment on the verdict. Respondent was ordered committed to DHS for institutional care in a

secure facility. The circuit court denied his motion for a new trial, and respondent appealed. The

judgment was affirmed on appeal (In re Commitment of Butler, 2013 IL App (1st) 113606).

¶ 14                               2020 and 2021 Proceedings

¶ 15   Section 55(a) of the Act (725 ILCS 207/55(a) (West 2020)) requires DHS to submit a

written report to the circuit court on the committed person’s mental condition at least once every

12 months after his initial commitment for the purpose of determining whether (1) the person has

made sufficient progress in treatment to be conditionally released and (2) the person’s condition

has so changed since the most recent periodic reexamination that he is no longer an SVP. The

instant consolidated appeals relate to the 2020 and 2021 reports and related matters.

¶ 16   In February 2020, Dr. Suire performed an evaluation of respondent and prepared a report

as required by the Act. Based on the report, the State filed a motion for a status hearing to

determine whether there was probable cause to warrant an evidentiary hearing to determine

whether respondent was still an SVP. In preparing his report, Dr. Suire conducted an interview

with respondent and reviewed his previous psychological evaluation and his DHS treatment and

progress reports. Dr. Suire’s report addressed respondent’s personal history, his participation in

DHS sex-offender treatment, his criminal charges and convictions, and his mental health history.

¶ 17   Dr. Suire’s report provided, in part, as follows. He diagnosed respondent with multiple

disorders, including other specified paraphilic disorder (OSPD)—nonconsenting females and

antisocial personality disorder. Using an actuarial tool known as Static-99R, respondent’s score

was a 5, which placed him in the above-average risk category. Dr. Suire noted that respondent


                                                 5
1-20-1107 & 1-21-0753 (cons.)


had certain empirical risk factors, e.g., hostility, substance abuse, and deviant sexual interest.

¶ 18    Dr. Suire reported that respondent consistently participated in sex-offender treatment

during the prior year. According to Dr. Suire, respondent presented as a “motivated and effective

group member” who continued to make progress in phase three of a five-phase treatment

program. Although Dr. Suire characterized respondent’s group work as “generally good,” he

noted that respondent struggled with certain concepts and tended to be excessively accepting of

peer comments, possibly stemming from a desire to avoid conflict. While respondent had

violations in 2017 for battery and 2018 for fighting, he had not demonstrated any physical

aggression during the prior year. Dr. Suire opined that respondent could be approaching a point

where conditional release was appropriate, but he noted that respondent still had significant

treatment goals to complete, including “Relapse Prevention” and a “Good Lives Plan.”

¶ 19    After discussing various studies regarding the correlation between an offender’s age and

sexual recidivism, Dr. Suire concluded that respondent’s Static-99R score already accounted for

his age, and thus a further reduction in his estimated risk did not appear to be warranted.

¶ 20    Dr. Suire ultimately concluded that respondent had not made sufficient progress in

treatment to be conditionally released. He further concluded that respondent’s condition had not

so changed since the most recent periodic reexamination that he was no longer an SVP.

¶ 21    In March 2020, respondent filed a motion to appoint psychologist Dr. Brian Abbott as his

expert pursuant to section 55(a) of the Act. 2 Respondent also filed a petition for discharge or, in

the alternative, conditional release.

¶ 22    In the motion to appoint Dr. Abbott as his expert, respondent asserted that changes in



        2
         Section 55(a) provides, in part: “At the time of a reexamination under this Section, the person
who has been committed may retain or, if he or she is indigent and so requests, the court may appoint a
qualified expert or a professional person to examine him or her.” 725 ILCS 207/55(a) (West 2020).
                                                    6
1-20-1107 & 1-21-0753 (cons.)


professional knowledge since his initial commitment demonstrated that he was no longer

dangerous and that he no longer had a mental disorder. He also argued that in In re Detention of

Kelley, 2019 IL App (1st) 162184, this court found that a respondent’s older age supported a

finding of probable cause to believe he was no longer an SVP. Respondent represented that

Dr. Abbott would testify that Static-99R did not fully account for his age and that new research

had concluded that dynamic risk factors do not increase an individual’s propensity to reoffend

sexually beyond that determined by actuarial measures.

¶ 23   In orders entered on September 9, 2020, the circuit court (a) denied respondent’s motion

to appoint Dr. Abbott, (b) found that no probable cause existed to warrant a further evidentiary

hearing regarding conditional release or discharge, and (c) granted respondent leave to withdraw

his petition for discharge or, in the alternative, conditional release. The circuit court found, in

part, that respondent had not made sufficient progress in treatment to be conditionally released

and that his condition had not so changed since the most recent periodic reexamination that he

was no longer an SVP. Respondent timely filed an appeal (appeal No.1-20-1107) challenging the

granting of the State’s motion for finding of no probable cause and denial of his motion to

appoint Dr. Abbott.

¶ 24   In February 2021, the State filed a motion for periodic review/status of finding of no

probable cause based on the 2021 reexamination report. The State represented that Dr. Suire’s

professional opinion in his 2021 report was that respondent should continue to be found an SVP

under the Act, that he had not made sufficient progress in treatment to be conditionally released,

that his condition had not so changed since his most recent examination that he is no longer an

SVP, and that he should remain committed to the DHS treatment and detention facility.

¶ 25   Dr. Suire’s report in 2021 was substantially similar to his report in 2020 as to


                                                   7
1-20-1107 & 1-21-0753 (cons.)


respondent’s diagnoses and risk factors. Dr. Suire observed that respondent overall was “doing

quite well” in treatment. He noted, however, that respondent continued to have several major

treatment objectives to achieve, including completing a systematic plan for combatting risk

factors (Relapse Prevention Plan) and a similar plan for attaining his emotional and other needs

in appropriate ways (Good Lives Plan). Dr. Suire opined that “treatment progress is not yet an

adequate factor” for respondent. While Dr. Suire acknowledged that respondent’s progress

toward the completion of his formal treatment goals was likely slowed by factors outside of

respondent’s control (e.g., COVID-19 restrictions), he believed that respondent “making further

progress toward the completion of a systematic understanding of his risk factors and

interventions is advisable prior to recommending him for Conditional Release.”

¶ 26   In April 2021, respondent filed a motion to appoint Dr. Abbott to conduct an

examination, as well as a petition for discharge or, in the alternative, conditional release. In

addition to the arguments advanced in his prior motion to appoint Dr. Abbott, respondent

asserted, in part, that the Act does not require sex offender treatment for a committed person to

be discharged and that no specific amount of sex offender treatment is required to obtain

conditional release.

¶ 27   In orders entered on June 2, 2021, the circuit court (a) denied respondent’s motion to

appoint Dr. Abbott, (b) found that no probable cause existed to warrant a further evidentiary

hearing regarding conditional release or discharge, and (c) granted respondent leave to withdraw

his petition for discharge or, in the alternative, conditional release. Respondent filed a motion to

reconsider the denial of his motion to appoint Dr. Abbott and the court’s finding of no probable

cause. The motion included a 2017 affidavit of Dr. David Thornton, one of the co-authors of

Static-99R and other actuarial instruments. The motion suggested that Dr. Thornton had found


                                                  8
1-20-1107 & 1-21-0753 (cons.)


that the actual recidivism rate for individuals over the age of 60 who had committed an offense

between the ages of 50 to 59 was lower than the estimated rate predicted by Static-99R. The

circuit court denied the motion to reconsider, and respondent filed a timely notice of appeal

(appeal No. 1-21-0753).

¶ 28    Pursuant to an order of this court, respondent’s appeals of the 2020 and 2021 circuit court

orders have been consolidated.

¶ 29                                         ANALYSIS

¶ 30    Respondent advances two primary arguments on appeal. First, he contends that the circuit

court abused its discretion in denying his motions to appoint Dr. Abbott. Second, respondent

asserts that the circuit court erred in finding no probable cause to hold an evidentiary hearing in

2020 or in 2021. We address each argument in turn.

¶ 31                          Denial of Motions to Appoint Dr. Abbott

¶ 32    While the Act allows for the appointment of an expert for an indigent individual, it does

not require a court to take such action. In re Commitment of Kirst, 2015 IL App (2d) 140532,

¶ 33. “A respondent may be entitled to funds to hire an expert witness where expert testimony is

deemed ‘crucial’ to a proper defense.” Id. (citing People v. Botruff, 212 Ill. 2d 166, 177 (2004)).

“This is established where the respondent demonstrates that his case will be prejudiced if his

request is denied.” Id. The decision whether to appoint an independent examiner like Dr. Abbott

rests within the sound discretion of the trial court. Id.

¶ 33    The Act defines an SVP as “a person who has been convicted of a sexually violent

offense *** who is dangerous because he or she suffers from a mental disorder that makes it

substantially probable that the person will engage in acts of sexual violence.” 725 ILCS 207/5(f)

(West 2020). A mental disorder is defined as “a congenital or acquired condition affecting the


                                                   9
1-20-1107 & 1-21-0753 (cons.)


emotional or volitional capacity that predisposes a person to engage in acts of sexual violence.”

Id. § 5(b). In this case, Dr. Suire diagnosed respondent with OSPD—nonconsenting females—

and other mental disorders.

¶ 34    Respondent asserts that Dr. Suire failed to acknowledge new research that undermines

the reliability or accuracy of his OSPD diagnosis and that Dr. Abbott would have testified that

changes in professional knowledge regarding OSPD demonstrate that respondent no longer

suffers from a mental disorder. This court has consistently found, however, that OSPD is

generally accepted in the psychiatric and psychological communities. See In re Commitment of

Adams, 2021 IL App (1st) 182049, ¶ 56; see also In re Detention of Hayes, 2015 IL App (1st)

142424, ¶ 30 (noting that “[w]e recognize that the unspecified paraphilic disorder has been

criticized by experts in the field of psychiatry, but the mere fact that the diagnosis has been the

subject of debate does not warrant the conclusion that it is no longer generally accepted”). It was

not crucial for the circuit court to hear testimony that OSPD is not a valid diagnosis when that

contention has been expressly rejected by Illinois courts.

¶ 35    We are also unpersuaded that Dr. Abbott’s proposed testimony regarding respondent’s

age and the use of Static-99R could support a plausible account that he is no longer substantially

probable to reoffend. None of Dr. Abbott’s proposed testimony specifically relates to respondent

as an individual. Rather, the proposed testimony would address, in part, generic disagreement

regarding the predictive ability of Static-99R. 3 Even if we disregard the Static-99R method of

calculating risk, however, Dr. Suire’s reports detail other troubling facts regarding respondent’s

particular status as an SVP. For example, in both his 2020 and 2021 reports, Dr. Suire listed



        3
         We observe that, despite respondent’s suggestion to the contrary, the affidavit of Dr. Thornton
appended to respondent’s motion for reconsideration appears to support reliance on Static-99R risk
estimates.
                                                    10
1-20-1107 & 1-21-0753 (cons.)


several additional risk factors that led to his ultimate determination that respondent was at a

substantial probability to engage in acts of sexual violence, e.g., deviant sexual interest, hostility,

substance abuse, and attitudes tolerant of sex crimes. Respondent has not demonstrated that the

appointment of Dr. Abbott was crucial to his defense. See Kirst, 2015 IL App (2d) 140532, ¶ 37.

¶ 36   Respondent also contends that Dr. Suire’s report was deficient as he failed to recommend

conditional release despite respondent’s treatment progress and lack of disciplinary issues in

recent years. Respondent represented that, if appointed, Dr. Abbott would conduct an

examination that would more fully account for respondent’s progress. This generic

representation, however, does not adequately support the appointment of an expert. E.g., Botruff,

212 Ill. 2d at 177-78 (finding insufficient respondent’s counsel’s argument that an independent

evaluator would “ ‘rebut the findings’ ” in the tendered evaluation report).

¶ 37   Based on the foregoing, we conclude that the circuit court did not abuse its discretion in

denying respondent’s motions to appoint Dr. Abbott as his expert.

¶ 38                              Findings of No Probable Cause

¶ 39   A respondent bears the burden of establishing probable cause. In re Commitment of

Canada, 2018 IL App (4th) 170511, ¶ 35; see also In re Detention of Stanbridge, 2012 IL

112337, ¶ 67 (noting that a respondent bears the burden to provide sufficient evidence to warrant

a hearing on whether he remains an SVP). In order to receive an evidentiary hearing under

section 65(b)(2) of the Act (725 ILCS 207/65(b)(2) (West 2020)), the circuit court must find a

plausible account exists that the respondent is no longer an SVP. Kelley, 2019 IL App (1st)

162184, ¶ 53.

       “To satisfy this standard, respondent was required to present evidence that he no longer

       meets the elements for commitment in that he (1) no longer has a mental disease or (2) is


                                                  11
1-20-1107 & 1-21-0753 (cons.)


       no longer dangerous to others because his mental disorder no longer creates a substantial

       probability that he will engage in acts of sexual violence.” In re Commitment of Galba,

       2017 IL App (3d) 150613, ¶ 11.

If the court finds probable cause to believe that the committed person is no longer an SVP, it

must set a hearing on the issue, and the State has the burden of proving by clear and convincing

evidence that the person is still an SVP. Kelley, 2019 IL App (1st) 162184, ¶ 53.

¶ 40   The question of whether there is probable cause to believe that a respondent is no longer

an SVP so as to warrant an evidentiary hearing is subject to de novo review. In re Commitment of

Rendon, 2017 IL App (1st) 153201, ¶ 19; Canada, 2018 IL App (4th) 170511, ¶ 36.

¶ 41   Dr. Suire reported that respondent is still an SVP. He diagnosed respondent with multiple

mental disorders and opined that he was subject to other risk factors. Dr. Suire detailed

respondent’s extensive criminal history that spanned the course of decades, including

reoffending while in his mid-forties after repeated incarcerations. We further note that the circuit

court expressed concern regarding respondent’s inconsistent references to additional victims

(other than the victims of the crimes for which he was arrested and convicted). In 2014, he

indicated that there were 5 additional victims; whereas in 2016, he indicated that there was a

total of 15 sexual assaults. While the presence or absence of prior convictions is certainly not

dispositive, the presentation of evidence that respondent committed acts meeting the appropriate

diagnostic criteria for a mental disorder is relevant. E.g., In re Detention of Hardin, 238 Ill. 2d

33, 51 (2010).

¶ 42   The fact that respondent is in his sixties is also not a change that should result in a finding

of probable cause. Dr. Suire considered respondent’s age in his explanation of protective factors

and in his discussion of age-related recidivism and its effect on respondent’s risk of reoffending.


                                                 12
1-20-1107 & 1-21-0753 (cons.)


Furthermore, although respondent had not been cited for sex-related violations during his

commitment, he had been disciplined for battery and fighting—both while he was in his sixties.

Dr. Suire noted in his 2020 and 2021 reports that “[w]hile it is unlikely that he is as able as he

was in the past to physically aggress against others as he was when younger, it is obvious that the

potential and inclination for him to do so remains present, or at least did fairly recently.”

Respondent failed to demonstrate that his age is a sufficient change to warrant probable cause.

¶ 43   As Dr. Suire and the circuit court acknowledged, respondent has made progress during

his treatment in recent years. However, the fact remains that respondent was in phase three of a

five-phase sex offender treatment program in 2019; he remained in phase three in 2020 and in

2021. According to Dr. Suire, respondent has not yet developed a Relapse Prevention Plan and a

Good Lives Plan. While we recognize that respondent has made some progress in treatment, he

has failed to demonstrate that he has made sufficient progress as required under the Act.

See Canada, 2018 IL App (4th) 170511, ¶ 42; Galba, 2017 IL App (3d) 150613, ¶ 13.

¶ 44   For the foregoing reasons, we affirm the orders of the circuit court finding no probable

cause to hold an evidentiary hearing pursuant to the Act in 2020 or in 2021.

¶ 45                                      CONCLUSION

¶ 46   The judgment of the circuit court of Cook County is affirmed in its entirety.

¶ 47   Affirmed.




                                                 13
1-20-1107 & 1-21-0753 (cons.)



                  In re Commitment of Butler, 2022 IL App (1st) 201107


Decision Under Review:      Appeal from the Circuit Court of Cook County, No. 08-CR-80007;
                            the Hon. Michael R. Clancy, Judge, presiding.


Attorneys                   Michael R. Johnson, Kate E. Levine, Ian C. Barnes, and Daniel T.
for                         Coyne, of Johnson & Levine LLC, of Chicago, for appellant.
Appellant:


Attorneys                   Kwame Raoul, Attorney General, of Chicago (Jane Elinor Notz,
for                         Solicitor General, and Katherine M. Doersch and Eldad Z.
Appellee:                   Malamuth, Assistant Attorneys General, of counsel), for appellee.




                                           14